Title: From Alexander Hamilton to Charles Pettit, 27 May 1791
From: Hamilton, Alexander
To: Pettit, Charles


Treasury Department May 27. 1791.
Sir
I have enquired into the subject of your letter of the 30th. of April, and according to the reports made to me by the proper Officers, it appears that the State of Pennsylvania has received its full proportion, namely, six tenths of the whole sum struck upon the security of its funds being 1495000 Dollars.
The balance of 78642 Dollars stated by the Comptroller General of the State, as unissued, arises on the 4/10 of the above sum, reserved for the use of the United States.
I have the honor to be, Sir,   Your Obedt. & humble Servant
Alexander Hamilton Secy. of the Treasury
Charles Pettit Esqr.Philadelphia
